Citation Nr: 1043568	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-04 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for low back strain.  

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to a low back disorder.  

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from Aril 1970 to January 1972.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Lincoln, Nebraska, VA 
Regional Office (RO).  

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in October 2010.  A transcript of the hearing has 
been associated with the claims file.  

The issues of entitlement to service connection for a bilateral 
hip disorder, to include as secondary to a low back disorder, and 
entitlement to service connection for a bilateral leg disorder, 
to include as secondary to a low back disorder being remanded are 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The issue of entitlement to a TDIU is being 
deferred pending implementation of the grant herein of service 
connection for low back strain.  


FINDING OF FACT

There is competent evidence tending to establish low back strain 
related to an in-service injury.  


CONCLUSION OF LAW

Low back strain was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009). Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2010).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2010).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service. VAOPGCPREC 
3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 
116, 123-30 (2003) 

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was determined that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption 
of sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior to 
service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid 
and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that 
aggravation may not be conceded unless the pre-existing condition 
increased in severity during service, it was determined that this 
properly implements  38 U.S.C.A. § 1153, which provides that a 
pre-existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progression of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(b) (2010).  

Moreover, "temporary or intermittent flare-ups of a pre- existing 
injury or disease are not sufficient to be considered aggravation 
in service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, 
the increase need not be so severe as to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Except as provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310 (2009).  
This includes an increase in disability.  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service- connected condition, such veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Analysis

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

The Veteran asserts that he has a back disorder as a result of 
in-service injury.  Having reviewed the record, the Board finds 
an equipoise in the evidence, and thus, a finding in favor of 
service connection is supportable.  

The Board notes that, generally, veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence 
of conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  The 
Board notes that while a private treatment record, dated in 
November 1968, reflects treatment for an upper back injury 
sustained while playing football, neither was a low back injury 
reported nor noted at service entrance.  Rather, the April 1970 
service entrance examination report shows that the spine and 
musculoskeletal system were normal, and the May 2010 VA examiner 
stated that the back injury to the upper back prior to service 
entrance was different than the in-service back injury in the 
lower lumbar area.  In light of these findings, and having 
reviewed the record, the Board concludes that there is no clear 
and unmistakable evidence sufficient to rebut the presumption of 
soundness at service entrance.  Thus, the theory of aggravation 
will not be further addressed.

Service treatment records document complaints of a lumbar spine 
injury in November 1970 when the Veteran fell down a ladder, with 
objective findings noted to include a contusion and spasm.  In 
addition, a January 1977 private record notes, "back pain at 
intervals over the past 4-5 years," and the assessment was low 
back strain, and a January 1984 private record notes a history of 
having been hospitalized in 1981 and in February 1983 for back 
problems.  Significantly, in a March 2009 opinion, the Veteran's 
private doctor stated that, having reviewed service records and 
VA treatment records, it is at least as likely as not that the 
Veteran's back disorder is related to the in-service back injury.  

The Board notes that while the May 2010 VA examiner opined that 
it would be speculating to relate the Veteran's back disorder to 
the in-service back injury, the term "at least as likely as not" 
does not mean "within the realm of medical possibility."  Rather, 
it means that the weight of medical evidence both for and against 
a conclusion is so evenly divided that it is as medically sound 
to find in favor of that conclusion as it is to find against it.  

In this case, the Board finds that the more contemporaneous 
evidence reflecting a history of back pain since the in-service 
injury, coupled with the credible testimony at the hearing in 
that regard, tends to establish continuing back symptoms 
following separation from service.  The Board notes that the May 
2010 VA examiner stated that any of the Veteran's back injuries 
could have caused his current back disorder, and thus, the 
opinion is not inconsistent with the private opinion.  Resolving 
all doubt in the Veteran's favor, a finding in favor of service 
connection for low back strain is supportable.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for low back strain is granted.  


REMAND

The Board notes service connection for low back strain has herein 
been granted and the Veteran asserts entitlement to a TDIU.  In 
Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held 
that when entitlement to a TDIU is raised during the adjudicatory 
process of an underlying disability or during the administrative 
appeal of the initial rating assigned for that disability, it is 
part of the claim for benefits for the underlying disability.  As 
such, an opinion in regard to employability should be obtained.  

In addition, in light of the grant herein of entitlement to 
service connection for low back strain, the issues of entitlement 
to service connection for a bilateral hip and leg disorder, to 
include as secondary to the low back disorder, the Veteran should 
be afforded a VA examination in order to obtain an opinion in 
regard to the existence and etiology of the claimed disorders and 
in regard to employability.  

The November 1970 service treatment record noting a fall down a 
ladder reflects complaints regarding the small of the back and 
the hip.  A January 1984 private record notes back and leg pain.  
A February 2009 VA record reflects complaints of pain from in the 
hip joint and a positive Patrick sign on the right was noted.  
The Board notes that 38 C.F.R. § 4.66 directs that lumbosacral 
and sacroiliac joints should be considered as one anatomical 
segment for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a 
VA examination in order to determine the 
nature and existence of a bilateral leg 
disorder and a bilateral hip disorder.  The 
AOJ should request that the examiner express 
an opinion in terms of whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified bilateral hip or leg 
disorder is related to service or is 
proximately due to or been chronically 
worsened by service-connected disability, to 
include low back strain.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  In light of the above, the claims, to 
include entitlement to a TDIU, should be 
readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all 
opinions obtained for adequacy.  Any further 
development required in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued, and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


